UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1624


GLENN I.      HOCKNEY,   Hyde   County   Citizen   &     Hyde   County
Citizens,

                  Plaintiff - Appellant,

             v.

PCS PHOSPHATE CORPORATION; STEVEN A. BECKER, CEO & Plant
Manager NC PCS Phosphate Corporation; THOMAS "TOM" RYAN,
President NC PCS Phosphate Corporation,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.    W. Earl Britt,
Senior District Judge. (4:08-cv-00210-BR)


Submitted:    November 19, 2009               Decided:    December 1, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glenn I. Hockney, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Glenn I. Hockney appeals the district court’s order

adopting     the   recommendation       of    the    magistrate    judge     and

dismissing Hockney’s civil action for failure to state a claim.

We   have   reviewed   the    record    and   find    no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Hockney v. PCS Phosphate Corp., No. 4:08-cv-00210-BR

E.D.N.C. May 21, 2009).          We deny Hockney’s motion to provide

relief and prevent serious wrong and motions to expedite.                    We

dispense    with   oral      argument   because      the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                        2